DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  		 
  					
Introduction 
2.   	The following is an Allowance in response to the communications received on December 23, 2021.  Claims 1-20 are currently pending and allowed. 

  			Continued Examination Under 37 CFR 1.114
3. 	A request for continued examination under 37 CFR 1 .114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on December 23, 2021 has been entered.


 	  			Allowable Subject Matter 
4. 	Claims 1-20 are allowed.

 				Reasons for Allowance 
5. 	The following is an examiner's statement of reasons for allowance:

 	Closest prior arts to the claimed invention include Argue et al (US Publication No. 20140089133) Wijaya et al (US Patent No, 7,233,914), and Chowdhary et al (US Publication No. 201000833440). None of the prior art alone or in combination teaches the claimed invention as recited in claims 1, 13, and 15; wherein the novelty is not in a single limitation but rather in the combination of all claimed limitations.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reason for Allowance".

Conclusion
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMAIN JEANTY whose telephone number is (571)272-6732. The examiner can normally be reached M-F 9AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMAIN JEANTY/Primary Examiner, Art Unit 3623